 1

 2

 3

 4

 5                                                             JS-6
 6

 7                                   UNITED STATES DISTRICT COURT

 8                                  CENTRAL DISTRICT OF CALIFORNIA

 9                                  SOUTHERN DIVISION – SANTA ANA

10

11   VANESSA HAMILTON,                            Case No. SACV 18-01110 AG (DFMx)

12                     Plaintiff,

13          v.                                    JUDGMENT

14   ORANGE COUNTY SHERIFF’S DEPT.,
     AND DOES 1-10
15
                       Defendant.
16
17

18
            The Court enters judgment for Defendant and against Plaintiff.
19

20

21
     Dated January 28, 2020                               _________________________________
22                                                                      Hon. Andrew J. Guilford
                                                                      United States District Judge
23

24

25

26

27

28


                                               JUDGMENT
